Citation Nr: 1725842	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-26 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active duty service from October 1960 to March 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in a VA Form 9 received in August 2013, requested a Travel Board hearing.  Notwithstanding this, VA scheduled him for a videoconference hearing in October 2016.  The Veteran has repeatedly requested an "in person" hearing, so remand is warranted to accommodate the Veteran's desire.

Accordingly, the case is REMANDED for the following action:

The Veteran does not want, nor will he accept, a videoconference hearing in lieu of a Travel Board hearing.  Therefore, schedule a Travel Board hearing - and only a Travel Board hearing - for the Veteran.  Then follow all appropriate appellate proceedings. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




